Berdon, J.,
dissenting and concurring. I agree that it was improper for the trial court to deny the defendant’s motion for a supplemental bill of particulars, but I disagree with the majority’s conclusion that the denial did not prejudice the defendant. Furthermore, although I concur with the majority’s holding that the Terry type1 search of the defendant’s vehicle was permissible under the federal constitution; Michigan v. Long, *669463 U.S. 1032, 103 S. Ct. 3469, 77 L. Ed. 2d 1201 (1983); I note that the defendant failed to raise a similar claim pursuant to our state constitution.
I
The subject of the motion for the bill of particulars— the name of the victim of the underlying robbery for the felony murder count—was absolutely essential to the defendant’s preparation of his case. To support its conclusion that there was no prejudice, the majority relies on the defendant’s access to the state’s entire file, which had been provided in response to a discovery request. The state’s file, however, contained the names of approximately eleven persons who were at the gambling club and, therefore, any one of them could have been the victim of the underlying robbery. Simply put, the defendant could have robbed Robert Clark, Norman Arnold, Robert Jones, Charles Demon, Thomson Lyn, David Crenshaw, Bonnie Thomas, Levis Thompson, Robert Saunders, “Herbie” or “Lope,” all of whom were named as being in the gambling club at the time of the incident.
If the state had wanted to rely on the robbery of any one of the patrons in the gambling club as the predicate felony, it could have simply stated its intention in the first count of the information. The failure to order the state to name the victim of the underlying felony deprived the defendant of his constitutional rights. “The sixth amendment to the United States constitution and article first, § 8 of the Connecticut constitution guarantee a criminal defendant the right to be informed of the nature and cause of the charges against him with sufficient precision to enable him to meet them at trial. State v. Laracuente, 205 Conn. 515, 518, 534 A.2d 882 (1987), cert. denied, 485 U.S. 1036, 108 S. Ct. 1598, 99 L. Ed. 2d 913 (1988).” (Internal quotation *670marks omitted.) State v. Spigarob, 210 Conn. 359, 381, 556 A.2d 112, cert. denied, 493 U.S. 933, 110 S. Ct. 322, 107 L. Ed. 2d 312 (1989).
The majority relies on State v. Frazier, 194 Conn. 233, 237, 478 A.2d 1013 (1984), for the proposition that the defendant’s access to the state’s file negated any prejudice. Its reliance, however, is misplaced. In Frazier, the defendant was seeking the “mode and manner” of how the crime was committed. Presumably, the state’s file adequately explained one such mode and manner. In this case, although Jones’ statement in the state’s file presumably alleges that he had been robbed, the defendant would have had to guess whether the state intended to prove that Jones was the victim of the underlying felony, or whether the victim in the first count had been one of the other ten gamblers present in the club. Indeed, it is the majority that pulls Jones’ name out of the grab bag of all the gamblers present and concludes that he had been the robbery victim.
The majority’s decision is even more puzzling because it initially states that the defendant could not rely on Judge Heiman’s conclusion from the bench that Clark had been the robbery victim in the felony murder count for his motion for a judgment of acquittal before Judge McWeeny.2 Then, in holding that the defendant was not prejudiced by the denial of his motion for a supplemental bill of particulars, the majority concludes that *671extraneous information available to the defendant provided him with actual notice of the robbery victim or victims. To support this latter proposition, the majority cites as authority State v. Beaulieu, 164 Conn. 620, 626, 325 A.2d 263 (1973), which held that the trial court’s explanation of the charge precluded a prejudice claim on the failure to furnish a bill of particulars. Furthermore, in State v. Williams, 220 Conn. 385, 390, 599 A.2d 1053 (1991), we recently affirmed a criminal defendant’s conviction for felony murder because we concluded that the defendant had sufficient notice of the state’s intention pursuant to the amended information to proceed under a theory of accessorial liability, based, in part, upon the trial court’s intimation that accessorial liability was a theory in the case. Therefore, we are left with the confusing and conflicting holdings of this court, wherein the defendant is sometimes required to rely on the trial court’s assessment of an information, while not being able to rely on it at other times.
I believe that the defendant was prejudiced by the state’s failure to inform him of the alleged robbery victim in the felony murder count and I would reverse and remand the case for a new trial.
II
The majority of the Supreme Court of the United States m Michigan v. Long, supra, 1049-50, held “that the search of the passenger compartment of an automobile, limited to those areas in which a weapon may be placed or hidden, is permissible if the police officer possesses a reasonable belief based on ‘specific and articulable facts which, taken together with the rational inferences from those facts, reasonably warrant’ the officer in believing that the suspect is dangerous and the suspect may gain immediate control of weapons. See [Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)].”
*672Nevertheless, the dissent in Long strongly points out that the court unreasonably extended Terry and that “the Court is simply continuing the process of distorting Terry beyond recognition and forcing it into service as an unlikely weapon against the Fourth Amendment’s fundamental requirement that searches and seizures be based on probable cause.” Michigan v. Long, supra, 1054 (Brennan, J., dissenting). To be sure, commentators have also been critical of Long. “The Court unfortunately took a most expansive view of what constitutes danger in the context of a Terry stop of a person in an automobile. As a result, Long can easily be read by lower courts so inclined as conferring on police the power to make extensive vehicle searches without probable cause incident to virtually any lawful stopping of a vehicle. It is thus quite fair to say, as the dissenters warn, that ‘the implications of the Court’s decision are frightening.’ ” 3 W. LaFave, Search and Seizure (2d Ed. 1987) § 9.4 (e), p. 531.
Although I believe the present case to be close, the probability of bullets on the defendant’s person, the open doors of the vehicle and the police having to manage three suspects including the defendant, leads me to conclude that, under Long, a Terry type search of the vehicle was permissible. We must apply Long because we are duty bound to follow the majority of the United States Supreme Court when deciding federal law.
I feel compelled, however, to point out that the defendant did not raise issues of privacy under our state constitution3 either at trial or in this court. “In the area *673of fundamental civil liberties—which includes all protections of the declaration of rights contained in article first of the Connecticut constitution—we sit as a court of last resort, subject only to the qualification that our interpretations may not restrict the guarantees accorded the national citizenry under the federal charter. In such constitutional adjudication, our first referent is Connecticut law and the full panoply of rights Connecticut residents have come to expect as their due. Accordingly, decisions of the United States Supreme Court defining fundamental rights are persuasive authority to be afforded respectful consideration, but they are to be followed by Connecticut courts only when they provide no less individual protection than is guaranteed by Connecticut law.” Horton v. Meskill, 172 Conn. 615, 641-42, 376 A.2d 359 (1977). We have demonstrated our willingness to afford the citizens of this state greater privacy protection under our state constitution. For example, in State v. Marsala, 216 Conn. 150, 579 A.2d 58 (1990), we rejected under article first, § 7 of our state constitution the good faith exception to the exclusionary rule that was adopted by the United States Supreme Court in United States v. Leon, 468 U.S. 897, 104 S. Ct. 3405, 82 L. Ed. 2d 677 (1984).
The New York Court of Appeals has squarely addressed the issue of whether its state constitution allows the intrusion deemed constitutional in Long. In People v. Torres, 74 N.Y.2d 224, 543 N.E.2d 61, 544 N.Y.S.2d 796 (1989), a stop and frisk of two suspects revealed no immediate danger to the officers’ safety. Nevertheless, one officer reached into the suspects’ vehicle and searched a closed shoulder bag. Although the New York court acknowledged Long, it held that the search violated article first, § 12 of its state constitution, which is identical to the fourth amendment *674to the federal constitution, because the New York constitution affords greater protection to individual privacy rights than does the federal constitution. Id., 226.
Because the defendant did not raise the issue, we must leave to another day whether Long can pass muster under the Connecticut constitution.
Accordingly, I respectfully dissent in part and concur in part.

 Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).


 The majority opinion states: “The defendant’s interpretation of count one essentially treats Judge Heiman’s remarks as having orally amended the state’s information when, in fact, such an action is ordinarily within the province of the state. See Practice Book §§ 623 and 624. The first count charged only that the defendant ‘did commit robbery.’ It made no mention of the names of the victims or how many persons may have been robbed. Contrary to the defendant’s position, Judge McWeeny did not acquiesce in Judge Heiman’s interpretation and, in his instructions to the jury, Judge McWeeny stated that the state need not prove that Clark was the robbery victim in count one.”


 The Connecticut constitution, article first, § 7 provides: “The people shall be secure in their persons, houses, papers and possessions from unreasonable searches or seizures; and no warrant to search any place, or to seize any person or things, shall issue without describing them as nearly as may be, nor without probable cause supported by oath or affirmation.”
Furthermore, article first, § 9 provides: “No person shall be arrested, detained or punished, except in cases clearly warranted by law.”